Skinner, Ch. J.
The defendant insists, that the charges on the book for money, are improper and illegal; that the charges for services as a justice of the peace are also improper; and that, if proper, they' do not amount to 100 dollars, and are, of course, within the jurisdiction of a justice of the peace.— Whether money can be recovered in this form of action, to the amount here charged, may be doubted ; but the only question necessary for the Court to decide in the case is, whether fees for services rendered as a justice of the peace may be charged and recovered in an action on book account: for it is evident from the record, that the fees charged amount to more than 100 dollars; of course, exceed the jurisdiction of a justice of the peace. The charge for the writs of execution, at 25 cts. each, is well enough; although the whole amount is not specified; reference being made to the judgments. No precise rule has been, or can be adopted, as to what may be charged on book. Perhaps it would have been more correct, and certainly more safe, to have restricted the action on book, to such demands as consist of services rendered, or personal chattels delivered, without any special contract between the parties; and where, according to the usual course of deal, no other evidence, than the oath of the parties, is presumed to exist. This, however, *101would be opposed to the usage that has obtained in the state, if not to the course of judicial decisions. Damages for breach of contract, or for tort, cannot be recovered in this form of action; nor can money, paid to be applied upon a note of hand or other contract, though the application has not been made : nor can this action be sustained for rents, or for the use and occupation of lands.
J. C. Tfiompson and Chauncey Brownell, for the plaintiff.
Charles Adams, for the defendant.
It has been usual for justices of the peace to charge upon book, official services of every description, and to maintain actions for the recovery ; and, although other evidence than the oath of the party, can be generally had in such cases, yet in some, the evidence is out of the reach of the magistrate, and no distinction has been taken on that account, nor has any evil resulted from this course of practice.
Judgment — declaration sufficien t.